Citation Nr: 0011409	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-46 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In August 1996, a Travel Board Hearing was held 
in Waco, Texas, before the undersigned Member of the Board, 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  In December 1996, the 
case was remanded for additional development.  It is now back 
for appellate review.

REMAND

When the case was before the Board in December 1996, it was 
noted that the evidence showed all the elements of a well 
grounded claim of service connection, i.e., a current 
diagnosis of ulcer disease, gastrointestinal complaints in 
service, and lay testimony regarding continuity of 
symptomatology, providing some indication of a nexus between 
the current ulcer disease and the complaints in service.  The 
Board remanded the case to the RO for further development, 
including a gastroenterology examination.  The examiner was 
to review the record, examine the veteran, and express an 
opinion concerning the most likely etiology and approximate 
date of onset of the veteran's ulcer.  The examiner was also 
to indicate whether it was at least as likely as not that 
gastroenteritis diagnosed in service represented the onset of 
an ulcer disease.  The examiner was to provide the rationale 
for all conclusions reached.

The veteran was examined in May 1997.  The examining VA 
physician gave an opinion indicating that the disease was 
"definitely diagnosed by history in 1961 [i.e.,] over two 
years after he left the service ... ."  He also listed a 
history of several episodes of gastroenteritis during service 
as one of the two pertinent impressions, but he did not 
specifically answer the question of whether the 
gastroenteritis diagnosed in service represented the onset of 
(or was related to) the ulcer disease diagnosed after 
service.  This is a critical question in the instant case.  
Insofar as the RO failed to comply with the instructions in 
the prior Board remand, and in light of the fact that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with a remand order, the case 
must be remanded, again, for such development.  See, Stegall 
v. West, 11 Vet. App. 268, 270-271 (1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should forward the claims 
folder to the VA physician who examined 
the veteran in May 1997 to provide an 
opinion as to whether it is as likely as 
not that symptoms associated with the 
gastroenteritis diagnosed in service are 
related to the ulcer disease diagnosed 
after service, and, if so, what is the 
nature of the relationship.  If that 
examiner is unavailable, the RO should 
arrange for the veteran to be examined by 
an appropriate specialist who should 
provide answers to the questions posed.

2.  When the development requested above 
is completed, the RO should review the 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



